


110 HRES 525 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 525
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Allen submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should reaffirm the commitments of the
		  United States to the 2001 Doha Declaration on the TRIPS Agreement and Public
		  Health and to pursuing trade policies that promote access to affordable
		  medicines.
	
	
		Whereas the World Trade Organization (WTO) administers and
			 enforces the Agreement on Trade-Related Aspects of Intellectual Property Rights
			 (in this preamble referred to as the TRIPS Agreement) to
			 safeguard access to essential drugs;
		Whereas, in 1999, the World Health Assembly, by consensus
			 including the United States, adopted Resolution 52.19 on the World Health
			 Organization’s Revised Drug Strategy, which expressed concern about the
			 situation in which one third of the world's population has no guaranteed access
			 to essential drugs, [and] in which new world trade agreements may have a
			 negative impact on local manufacturing capacity and the access to and prices of
			 pharmaceuticals in developing countries, and urged member states to
			 ensure that public health rather than commercial interests have primacy
			 in pharmaceutical and health policies and to review their options under
			 the TRIPS Agreement;
		Whereas, in 2001, the member states of the WTO, by
			 consensus including the United States, adopted the Doha Declaration on the
			 TRIPS Agreement and Public Health, in which member states agreed that
			 intellectual property protection is important for the development of new
			 medicines, but also expressed concerns about its effects on
			 prices;
		Whereas the Doha Declaration further states that the TRIPS
			 Agreement can and should be interpreted and implemented in a manner
			 supportive of WTO Members’ right to protect public health and, in particular,
			 to promote access to medicines for all;
		Whereas Article 31 of the TRIPS Agreement allows each
			 member state the flexibility to issue compulsory licenses which permit the use
			 of the subject matter of a patent, and gives member states broad latitude for
			 such use;
		Whereas the World Health Organization’s 2006 Report of the
			 Commission on Intellectual Property Rights, Innovation and Public Health
			 emphasized the need for innovation in medical technologies and access to such
			 innovation, and the report also—
			(1)states that the
			 Doha Declaration clarifies the right of governments to use compulsory licensing
			 as a means of resolving tensions that may arise between public health and the
			 protection of intellectual property rights, and to determine the grounds for
			 using compulsory licensing;
			(2)recommends that
			 developing countries provide for the use of compulsory licensing provisions in
			 legislation as one means to facilitate access to affordable medicines through
			 import or local production;
			(3)recommends that
			 bilateral trade agreements not seek to impose obligations to protect
			 intellectual property rights that are greater than those required under the
			 TRIPS Agreement, because such obligations could potentially reduce access to
			 medicines in developing countries; and
			(4)recommends that
			 developing countries should not impose restrictions for the use of, or reliance
			 on, data from pharmaceutical development tests in ways that would exclude fair
			 competition or impede the use of flexibilities built into the TRIPS Agreement,
			 unless such a restriction is required for public health reasons;
			Whereas the Governments of Thailand and Brazil have issued
			 compulsory licenses to gain access to less expensive versions of
			 second-generation anti-retroviral drugs in order to treat a much larger number
			 of HIV/AIDS patients;
		Whereas the Government of the United States has recognized
			 the right of the Government of Thailand to issue compulsory licenses in
			 accordance with the laws of Thailand and the obligations of the Government of
			 Thailand as a member of the WTO;
		Whereas the 2007 Special 301 Report, the
			 annual review of intellectual property rights protection and enforcement
			 conducted by the Office of the United States Trade Representative, elevated
			 Thailand to the Priority Watch List, pursuant to section 182 of the Trade Act
			 of 1974 (19 U.S.C. 2242), for reasons including indications of a
			 weakening of respect for patents, as the Thai Government announced decisions to
			 issue compulsory licenses for several patented pharmaceutical
			 products;
		Whereas the 2007 Special 301 Report singled
			 out Brazil for having at times indicated consideration of the use of
			 compulsory licensing on patented pharmaceutical products;
		Whereas the 2007 Special 301 Report cited
			 21 developing countries for inadequate intellectual property
			 rights protections on pharmaceutical test data;
		Whereas the United States Trade Representative has
			 negotiated or is seeking to complete several bilateral or regional trade
			 agreements with developing countries that contain further obligations to
			 protect intellectual property rights, including—
			(1)limitations on
			 the grounds for issuing compulsory licenses;
			(2)requirements that
			 countries adopt periods of data exclusivity on the scientific evidence used to
			 determine that drugs are safe and effective, which either delays the timely
			 entry of generic drugs into the market or forces competitors producing generic
			 drugs to invest in costly, time-consuming, and redundant clinical trials,
			 including trials that violate ethical rules concerning the repetition of
			 experiments on humans;
			(3)extensions of
			 patent terms beyond 20 years;
			(4)linkage between
			 drug registration and assertions of patent protection, so that agencies
			 responsible for the regulation of drugs are prohibited from granting marketing
			 approval to a generic version of a medicine if the product is covered by a
			 patent; and
			(5)obligations to
			 extend patent protection to minor improvements in, or new uses of, older
			 products; and
			Whereas the United States is a user of flexibilities
			 provided in the TRIPS Agreement, including the use of involuntary
			 authorizations to use the subject matter of patents in a number of important
			 sectors, including medical devices, software, and automobile manufacturing:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should—
			(1)honor the
			 commitments the United States made in the 2001 World Trade Organization Doha
			 Declaration on the TRIPS Agreement and Public Health, which allows member
			 states of the World Trade Organization to use to the full the
			 flexibilities in the Agreement on Trade-Related Aspect of Intellectual Property
			 Rights (in this resolution referred to as the TRIPS Agreement)
			 to protect public health and, in particular, to promote access to
			 medicines for all, including the issuance of compulsory licenses on
			 grounds determined by member states;
			(2)not
			 place countries on the Special 301 Priority Watch List under
			 section 182 of the Trade Act of 1974 (19 U.S.C. 2242) for exercising the
			 flexibilities on public health provided for in the TRIPS Agreement, such as
			 issuing compulsory licenses to obtain access to generic medicines in accordance
			 with the Doha Declaration;
			(3)not ask trading
			 partners which are developing countries to adopt measures to protect
			 intellectual property rights that relate to public health in excess of
			 protections required in the TRIPS Agreement; and
			(4)support new global
			 norms for promoting medical research and development that seek to provide a
			 sustainable basis for a needs-driven essential health agenda.
			
